IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41207

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 471
                                                )
       Plaintiff-Respondent,                    )     Filed: April 23, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DANIEL E. MARMENTINI,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Boise County. Hon. Patrick H. Owen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daniel E. Marmentini was found guilty of felony driving under the influence. I.C. § 18-
80047C(2). The district court sentenced Marmentini to a unified term of five years, with a
minimum period of confinement of two years. The district court suspended the sentence and
placed Marmentini on probation. Marmentini violated the terms of his probation. The district
court revoked probation, ordered execution of the sentence, but retained jurisdiction. Following
completion of his participation in the rider program, the district court again placed Marmentini
on probation. Thereafter, Marmentini violated the terms of his probation, and the district court
revoked probation and ordered execution of Marmentini’s sentence.            Marmentini filed an
I.C.R 35 motion for reduction of his sentence, which the district court denied. Marmentini
appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Marmentini’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Marmentini’s Rule 35 motion is affirmed.




                                              2